DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action is responsive to the Preliminary amendment filed on December 19, 2021.  As directed by the amendment: claims 1, 3, 16, 18, 20, 24, 28, 29, 32, 37, 39, 43, and 46 have been amended and claims 5-7, 9, 11-15, 17, 19, 21, 23, 25-27, 34-36, 38, 40-42, 44-45, and 47 have been cancelled.  Thus, claims 1-4, 8, 10, 16, 18, 20, 22, 24, 28-33, 37, 39, 43, and 46 are presently pending in this application.
Drawings
The drawings are objected to because fig. 3A is a photograph. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications (see MPEP 608.02(V)). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 4, 16, and 43 are objected to because of the following informalities:  
Regarding claim 1, it is recommended to amend the claim to recite “controlling flow in a closed loop” to correct for grammar in line 17.
Regarding claim 1, it is recommended to amend the claim to recite “wherein said computerized controller is configured to receive, via a[[n]] user interface, input flow rate of the gas” (adding commas after the words “receive” and “interface”) in lines 19-20 to correct for grammar.
Regarding claim 4, it is recommended to amend the claim to recite “comprising a filter[[,]] for…” in line 1 to correct for grammar.
Regarding claim 16, it is recommended to amend the claims to recite “…said flow in said closed loop” to correct for grammar.
Regarding claim 43, it is recommended to define gNO as “gaseous nitric oxide” to enhance clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "said withdrawn excess gas" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the claim should be amended to recite “[[said]] withdrawn gas” or if the claim should be dependent on claim 3.  For examination purposes, the claim is interpreted as being dependent on claim 3.
Regarding claim 8, the claim recites “a flow controller” in line 2.  It is unclear if this flow controller is the same flow controller as the digital flow controller in claim 1 or if the claim is intended to introduce a different flow controller.  For examination purposes, the flow controller of claim 8 is considered to be the same as the digital flow controller of claim 1.  The examiner notes that this interpretation appears consistent with Applicant’s invention (pg. 12, line 1 of the Specification).
 Regarding claims 22 and 24, based on the wording of the claim, it is unclear if the claim is positively reciting the treatment room and, if so, if the treatment room is a part of the claimed system.  For examination purposes, the treatment room is considered an intended use of the sensors.  Using this interpretation, it is recommended to amend the claims to recite “The system according to claim 1, furthering comprising an arrangement of sensors, the arrangement of sensors configured to be distributed in a treatment room and to sense said gas within said treatment room…”.

Allowable Subject Matter
Claims 1-3, 10, 16, 18, 20, 28-33, 37, 39, 43, and 46 are allowed over the prior art of record.
Claims 4, 8, 22 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed system.  
	The closest prior art of record is Krebs (US 6962154), Stenzler (US 20020078958), Borrello (US 20180280654).  
Regarding independent claim 1, Krebs and Stenzler fails to teach among all the limitations or render obvious a digital flow controller configured for controlling flow in closed loop according to a pseudo-derivative tuning coefficient and a proportional tuning coefficient, and wherein said computerized controller is configured to receive via an user interface input flow rate of the gas, and to automatically select said tuning coefficients based on said input, in combination with the total structure and function as claimed.  
Krebs discloses the structure of the system substantially (fig. 3).  In particular, Krebs discloses a first container containing a gas (therapeutic gas tank 1 in fig. 3), a second container containing a purging gas (tank 3 in fig. 3), and a three-port valve configured for the first and second states (valve 12 in fig. 3).  While Krebs does not explicitly teach or disclose a controller, Stenzler is directed towards a gas delivery system (fig. 1) which comprises a controller (controller 40 in fig. 1) which is connected to a user input (input device 42 in fig. 1) which is configured to allow a user to input instructions to the controller on gas administration (paragraph 19).  Additionally, Stenzler teaches that it is known to incorporate a PID feedback controller, which would necessarily utilize proportional and derivative coefficients, into gas delivery systems (paragraph 20).  However, Stenzler does not teach or disclose the controller using a pseudo-derivative tuning coefficient and a computerized controller being configured to receive a user input of flow rate and to automatically select the tuning coefficients based on the user input.
The examiner further notes that Borrello is also directed to a gas delivery system (ventilator 100 in fig. 1).  Borrello discloses that the system uses a pseudo-derivative feedback mechanism (fig. 6) for pressure control (paragraph 49).  However, Borrello does not teach or disclose that the pseudo-derivative tuning coefficient is automatically selected based on the user input.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Double Patenting
Claims 29 and 31 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 28 and 30, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783